Case 1:16-cv-00638-RGA Document 338-1 Filed 06/14/19 Page 1 of 2 PageID #: 11715



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 VECTURA LIMITED,                                  )
                                                   )
                 Plaintiff,                        )
                                                   )
          v.                                       )   C.A. No. 16-638-RGA
                                                   )
 GLAXOSMITHKLINE LLC and GLAXO                     )
 GROUP LIMITED,                                    )
                                                   )
                 Defendants.                       )

                                       [PROPOSED] ORDER

          WHEREAS, the Court having considered Plaintiff Vectura Limited’s (“Vectura”) Motion for

 Supplemental Damages, Enhanced Damages, an Ongoing Royalty, Pre- and Post-Judgment Interest,

 and Attorney Fees (the “Motion”) and submissions related thereto, and good cause having been

 shown,

          IT IS HEREBY ORDERED this ___ day of ____________________, 2019, that the Motion

 is Granted as follows:

          1.     Vectura is awarded supplemental damages at the jury-determined royalty rate of 3%

 for U.S. sales of the accused products from January 1, 2019 through the entry of judgment on May 16,

 2019;

          2.     Total compensatory damages are enhanced for the period from August 1, 2016

 through May 16, 2019 by 33.3% for GSK’s willful infringement;

          3.     Vectura is awarded an ongoing royalty rate of 4% for GSK’s post-judgment U.S. sales

 of the accused products from May 16, 2019 through the expiration of U.S. Patent No. 8,303,991.

          4.     Vectura is awarded pre-judgment interest.

          5.     Vectura is awarded post-judgment interest.
Case 1:16-cv-00638-RGA Document 338-1 Filed 06/14/19 Page 2 of 2 PageID #: 11716



        6.      In the alternative to enhanced damages, Vectura is awarded reasonable attorney fees.

 Vectura shall submit an estimate of its reasonable attorney fees, along with supporting documentation,

 on or before ______________ __, 2019.




                                        United States District Court Judge
